Citation Nr: 0420679	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for benign 
prostatic hypertrophy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1951 to March 1955, 
and from March 1956 to March 1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
increased the evaluation for the veteran's service-connected 
benign prostatic hypertrophy from noncompensable to 40 
percent disabling.   


REMAND

In an October 2003 Statement in Support of Claim (VA Form 21-
4138), the veteran reported that he was using an appliance 
called a condom catheter.  However, VA medical records do not 
refer to any such appliance.  In view of the veteran's 
assertion, the Board believes that further preliminary 
development is necessary before the Board may properly 
proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any pertinent VA treatment reports 
from 2002 to the present should be 
obtained and made of record. 

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected benign prostatic 
hypertrophy.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should clearly report whether 
the veteran's disability requires the use 
of an appliance, to include a condom 
catheter, and whether the disability 
requires the use of absorbent materials 
which must be changed more than 4 times 
per day.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine is a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


